Exhibit 10.7

 

[g133581ksi001.jpg]

 

PROMISSORY NOTE

 

$10,000,000.00

 

Promissory Note Date: June 16, 2010

Date of Advance:  06/25/2010

 

 

 

FOR VALUE RECEIVED, STELLARIS LLC, a limited liability company organized under
the laws of the State of Nevada and having a principal place of business at
26000 Commercentre Drive, Lake Forest, California 92630, and JAMES CONSTRUCTION
GROUP, L.L.C., a limited liability company organized under the laws of the State
of Florida and having a principal place of business at 11000 Industriplex Blvd.,
Suite 150, Baton Rouge, Louisiana, 70809 (collectively, “Borrowers” and each
individually a “Borrower”) hereby promises to pay to the order of FIFTH THIRD
BANK, an Ohio corporation, for itself and as agent for any affiliate of Fifth
Third Bancorp (together with its successors and assigns, the “Lender”) the
principal amount of Ten Million and 00/100 Dollars ($10,000,000.00), with
interest at the Interest Rate (as defined below) and all other Obligations on or
before July 1, 2017 (“Maturity Date”) pursuant to the Loan Agreement (as defined
below).

 

Lender and Borrowers have entered into that certain Master Loan and Security
Agreement dated as of August 31, 2009 (the “Loan Agreement”), pursuant to which
Lender has agreed to make the Loan to Borrowers.  The Obligations of Borrowers
are secured by the Collateral as provided in the Loan Agreement and this Note
shall be subject to the terms and conditions of the Loan Agreement.  Capitalized
terms used herein and not otherwise defined shall have the meaning attributed
thereto in the Loan Agreement.  This Note relates to the Equipment described on
Schedule A hereto.

 

Each Borrower agrees that Lender may insert the date(s) of “Advance” (above)
after Borrowers execute this Promissory Note as the date(s) on which the
proceeds of this Note are disbursed by Lender.

 

As used herein, “Interest Rate” shall mean the percentage per annum equal to
four and 71/100 percent (4.71%); provided, however, noting that Borrowers have
rate-locked this Note through and including June 30, 2010, that in the event
that the Advance date occurs after June 30, 2010, then (A) such Interest Rate is
based on the US dollar, a 30/360 day year, with Semi-Annual Settlement and a
term approximating the weighted average life of this Note as quoted in the
Bloomberg SWAP Rate report as of the day preceding the date of this Note and
(B) such Interest Rate may be adjusted by Lender based upon a corresponding
increase in the interest rate swap rate quoted in such report as of the day
preceding the date of the Advance.  Lender will provide Borrower with written
notice of any such adjustment.  In either event, interest shall be computed on
the basis of a year of 360 days consisting of twelve 30-day months, compounded
monthly, and shall accrue on the outstanding principal amount hereunder from and
including the date each Advance is made to but excluding the date the entire
principal amount hereunder is paid in full.

 

Lender may charge, and Borrowers agree to pay on the Advance date, a note
processing fee in the amount of $800.00.  Lender may deduct the amount of the
note processing fee from the proceeds of this Note or debit any deposit account
of Borrowers with Lender to collect the note processing fee.

 

Except as otherwise provided in the Loan Agreement, principal and interest due
hereunder shall be payable as follows:

 

(b)          principal and interest shall be payable in eighty-four (84) equal
monthly installments, each on the 1st day of each calendar month, of $139,998.69
commencing on the 1st day of August, 2010, with the entire unpaid principal
amount hereof, together with all accrued and unpaid interest, charges,

 

--------------------------------------------------------------------------------


 

fees or other Advances, if any, due on the Maturity Date.  Interest that accrues
from the date of each Advance through but not including the above payment
commencement date shall be payable in arrears on the first day of the calendar
month following the date of Advance.

 

Upon the occurrence of an Event of Default, Lender shall have all the rights and
remedies specified in the Loan Agreement.

 

Each Borrower waives presentment for payment, demand, notice of demand, notice
of nonpayment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Ohio.  Any judicial proceeding arising out of or relating to this Note
may be brought in any court of competent jurisdiction in Hamilton County, Ohio
and each of the parties hereto (i) accepts the nonexclusive jurisdiction of such
courts and any related appellate court and agrees to be bound by any judgment
rendered by any such court in connection with any such proceeding and
(ii) waives any objection it may now or hereafter have as to the venue of any
such proceeding brought in such court or that such court is an inconvenient
forum.  EACH OF THE BORROWERS AND LENDER HEREBY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY RELATING TO THIS
NOTE.

 

All notices delivered hereunder shall be made and delivered in accordance with
the terms of the Loan Agreement.

 

Each Borrower acknowledges and agrees that time is of the essence with respect
to its performance under this Note.  Any failure of Lender to require strict
performance by Borrowers or any waiver by Lender of any provision herein shall
not be construed as a consent or waiver of any provision of this Note.  This
Note shall be binding upon, and inure to the benefit of, the parties hereto,
their permitted successors and assigns; provided, however that Borrowers may not
assign or transfer any of their rights, interest or obligations hereunder
without the prior written consent of Lender.

 

Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on this Note exceed the maximum rate of interest
permitted under applicable state and/or federal usury law.  Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.

 

Any provision of this Note which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability shall not
invalidate or render unenforceable such provision in any other jurisdiction. 
Captions are intended for convenience or reference only, and shall not be
construed to define, limit or describe the scope or intent of any provisions
hereof.

 

{Remainder of page intentionally left blank. Signature page follows.}

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have executed this Note as of the 16th day of
June, 2010.

 

 

BORROWERS:

 

 

 

 

 

STELLARIS LLC

 

 

 

 

 

By:

/s/ Alfons Theeuwes

 

Name:

Alfons Theeuwes

 

Title:

CFO

 

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

Name:

Peter J. Moerbeek

 

Title:

Member

 

3

--------------------------------------------------------------------------------